Hubbard, J.
It appears, by the facts agreed, that on the 21st of February 1842, the overseers of Palmer addressed a letter to the overseers of Dana, giving them notice that Mary Hatstat and others were in that town, in destitute circumstances, and had called for assistance, which they had ren*589dered, and requested them to pay the amount and cause „ne removal of the paupers. Four days after the receipt of this notice, the overseers of Dana went to Palmer and paid the expenses incurred, removed two of the paupers, and made a temporary provision for the support of the others, in Palmer, till March 28th. On the 23d of March, the overseers of Dana, believing that the settlement of the paupers was not in their town, addressed a letter to the overseers of Palmer, in which they acknowledge the receipt of the letter of February 21st, deny that they are bound to support the family, and state that they shall pay no further charge for them. The present suit was brought without any other notice to the town of Dana, or demand for reimbursement. The question is, whether the plaintiffs can recover without a new notice and demand; and we are of opinion that they cannot. The same question has been repeatedly before the court, and it has been more than once expressly decided, where a notice has been given by one town to another of their support of a pauper belonging to the town notified, and a request for reimbursement, that if the town satisfies the call, by paying the expense incurred for the support of the pauper^ it has done all that the law requires ; and that if the pauper shall afterwards become, or continues to be, chargeable to the town which is not bound to support him, still the town cannot recover without a new notice and demand. See Inhabitants of Sidney v. Inhabitants of Augusta, 12 Mass. 316; Hallowell v. Harwich, 14 Mass. 188; Walpole v. Hopkinton, 4 Pick. 358; and Attleborough v. Mansfield, 15 Pick. 19. And the objection rests upon reason as well as upon authority. For as towns are liable for the support of paupers by force of the statute only, in order to make them chargeable, the case presented must be within its provisions; and, as stated by the court in Hallowell v. Harwich, they may be ignorant of the state of the pauper, his distress may have been temporary, or he may have gone to another town. To create, then, a further immediate liability, there must be a new notice.

Plaintiffs nonsuit.